 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118The Denver Post Corporation and Graphic Commu-nications International Union, Local 22. Cases 27ŒCAŒ14513, 27ŒCAŒ14814, and 27ŒCAŒ15149 April 29, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 18, 1998, Administrative Law Judge Albert A. Metz issued the attached decision. The General Coun-sel and alleged discriminatee Donald Grabhorn filed ex-ceptions and supporting briefs, and the Respondent filed cross-exceptions and a brief in support of cross-exceptions and in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. The complaint alleges that the Respondent violated Section 8(a)(3) and (1) of the Act by discharging press-man Donald Grabhorn because he engaged in protected concerted activities in support of the Union.  The judge found that the General Counsel had established that Grabhorn™s union activity was a motivating factor in his discharge, but that the Respondent had proved that it would have discharged Grabhorn even in the absence of his protected concerted activity, and therefore that it had not violated the Act by firing him.2  The General Counsel and Grabhorn have excepted to the latter findings, and we find merit in their exceptions.                                                                                                                                                        1 The Respondent and Grabhorn have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. No exceptions were filed to the judge™s findings concerning the al-leged violations of Sec. 8(a)(5) or to his finding that Pressroom Man-ager Dan Armand did not violate Sec. 8(a)(1) by telling employee Charles Lahm that the Union was ﬁscrewing himﬂ because of a recent series of production problems. The judge found that Armand violated Sec. 8(a)(1) by telling acting Chapel Chairman (the Union™s equivalent to a shop steward) Trinidad Torres that he would get in trouble by doing as the other men asked and telling substitute employees that they could leave before the end of their shifts, and that Torres should reconsider being the chairman be-cause he was going to get fired.  In adopting the judge™s finding, we emphasize that Armand™s statement amounted to a threat to fire Torres because he held union office. In affirming the judge™s finding that Plant Manager Larry Charest unlawfully threatened pressman Robert Laidley, we do not rely on the judge™s unsupported statement that Charest admitted being at work on the night in question.  2 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  Actually, the judge found that the General Counsel had shown that Grabhorn™s union activities ﬁmay haveﬂ motivated his discharge.  Earlier, however, the judge noted that the elements commonly supporting a finding of discriminatory motiva-tion include antiunion animus, union activity, employer knowledge of the protected conduct, and the timing of the employer™s action.  The judge further found that each of those elements had been established in this case.  The Respondent, in its brief in support of the judge™s deci-sion, concedes that the General Counsel met his initial Wright Line burden.  We therefore find that the judge implicitly found that the Gen-eral Counsel had demonstrated that Grabhorn™s discharge was, in fact, motivated at least in part by his union activities, and that this finding (which the Respondent concedes) is well supported.  Contrary to the judge, however, we do not rely on the Respondent™s unilateral promo-tion of apprentices to provisional pressman status, in violation of Sec. 8(a)(5), as a basis for finding antiunion animus.  We find nothing in that action indicating animus against the Union or its supporters.  Grabhorn has been a journeyman pressman for ap-proximately 28 years.  He was employed by the Respon-dent from September 1, 1991, until the evening of Febru-ary 21, 1997, when he was fired.  During his tenure of employment with the Respondent, Grabhorn was coun-seled twice about his job performance (once in 1992 and once on an undetermined date), and received a warning about tardiness in 1992. On February 21, Grabhorn was working with pressman Stanley Cole in the reel room on D press.  Reel room employees load rolls of newsprint onto the press, splicing the rolls together so that the paper runs through the press continuously.  They are also responsible for checking the rolls of paper for damage and defects to prevent ﬁweb breaks,ﬂ or breaks of the paper, as it is fed through the press.   During the evening shift, a web break occurred on D press, which automatically shut the press down.  Because the break occurred on a roll that Grabhorn had prepared, he was responsible for repairing the break.  This involved making a diagonal tear, called a taper, in the leading edge of the paper on the roll so that it could pass easily through the press.  Grabhorn testified that he started making the taper, but almost immediately realized that, in working from the drive side of the reel, he was doing it ﬁbackwards.ﬂ3  He moved to the operator side of the reel, but before he resumed making the taper, he noticed that paper had fallen into the reel area when the web broke.  He cleared that paper away and carried it with him as he went back to finish making the taper. At that point, Pressroom Manager Dan Armand en-tered the reel room.  Armand was not normally at work in the small hours of the morning.  On that evening, however, he had been called at home at about 1 a.m. to come in because of production problems.  Armand had been called in at night to rectify production problems several times in the days leading up to February 21, and he was not happy about it.  On one of those occasions, he told an employee that ﬁheads were going to rollﬂ if he had to come in again.  By the time Armand approached D press after the web broke, one head had, in fact, rolled.   3 Because D press is configured differently from the other three presses, a taper on it is prepared from the operator side of the roll, rather than from the drive side. 328 NLRB No. 22  DENVER POST CORP. 119Armand had decided that Charles Starling, a substitute 
employee from the Rocky Mountain News who was 
working the night shift for the Respondent,
4 was not do-
ing his job correctly and summarily fired him.  One em-
ployee described Armand to another that evening as 
looking like he was ﬁon a rampage.ﬂ 
Armand went to D press with Foreman Gene Sonntag 
to investigate the web break.  As the judge found, they 
saw a tear about 2 inches long, straight across the roll of 
newsprint Grabhorn had been working on.  Armand testi-
fied that the tear was discolor
ed at the edges; this indi-cated to him that the tear ha
d been exposed to the light 
for some time and therefore was not recent.
5  Armand 
asked Grabhorn if he had checked the roll before using it, 
according to standard proced
ures, and Grabhorn replied 
that he had done so, as he always did.  Armand asked 
Grabhorn about the tear; Grabhorn said that it was the 
start of a taper, and then pulled the torn paper off the roll.  
Armand remarked that ﬁif there was any need for any 
evidence, it™s destroyed now.ﬂ 
As the judge further found, Armand did not believe 
Grabhorn™s explanation about the tear because it was not 

a normal tear for a taper and because, given the discol-
oration, it appeared to have been there for some time.  
Armand concluded that the web break was due to Grab-
horn™s failure to inspect the paper roll and fired him, cit-
ing his negligence in that regard.  Armand alone was 

responsible for the decision to discharge Grabhorn. 
As discussed above, the judge found that the General 
Counsel had demonstrated that the discharge of Grab-
horn was motivated in part by his union activities.  The 
judge also noted, however, that Armand was irritated by 
a series of bad press runs that caused him to be rousted 
out of bed in the middle of the night, so much so that he 
had threatened that ﬁheads would rollﬂ if he was called in 

again.  Indeed, before he 
terminated Grabhorn, he had 
terminated Starling (and Starling™s discharge is not al-
leged to be unlawful).  Moreover, the judge was con-
vinced by Armand™s testimony that he believed that 
Grabhorn had negligently failed to inspect the paper roll 
as he was supposed to.  Thus, the judge found that Ar-

mand fired Grabhorn for negligence, and that this expla-
nation was not pretextual.  He also found that the Re-
spondent had shown that it would have discharged Grab-
horn even in the absence of his union activities. 
Given the judge™s finding that Armand convincingly 
testified to his belief that Grabhorn had acted negli-
gently, we do not disturb his finding that Armand™s 
stated reason for firing Grabhorn was not pretextual.  
That is, we do not find either 
that that reason did not ex-
                                                          
                                                           
4As discussed by the judge, the tw
o newspapers routinely hire each 
other™s employees on an as-needed ba
sis.  Employees hired on a tempo-
rary basis in this fashion are 
called substitutes, or ﬁsubs.ﬂ  
5 Sonntag testified that he saw the tear, but could not see whether it 
was discolored.  
ist or that Armand did not actually rely on it.
6  Contrary 
to the judge and our dissenting colleague, however, we 
find that the Respondent has failed to show that it would 
have fired Grabhorn regardless of his union activities.
7 To begin with, as the judge found, the Respondent™s 
records show that other employees whose job perform-

ance was subpar, or even negligent, were not discharged.  
For example, pressman Greg McDougle received several 
writeups for poor performance, including poor make-
ready procedures and subpar startup procedures, both 
before and after Grabhorn™s discharge.  On September 
27, 1997, McDougle put a plate in his press incorrectly, 
and some 40,000 papers were run before the error was 
found.  Armand testified that
 he considered McDougle™s 
actions negligent.  Yet despite his negligence and his 
earlier poor performance, McDougle was only warned 
that ﬁfurther actions would be taken if this kind of per-
formance is kept up.ﬂ  On an unspecified date, pressman 
Sam Rinehold and another employee let the blue ink run 
out, causing the loss of around 5000 papers.  The em-
ployees were only instructed as to the ﬁgravity of the 
situation.ﬂ  On December 4, 1996, Rinehold left too 
much ink on a web, leading to a 2-hour delay for clean-
ing and rewebbing.  Rinehold received a reprimand and 

warning.  On September 25, 1997, pressman Lindsey 
Burr failed to plate up properly on C press and, as a re-
sult, 40,000 papers were printed incorrectly.  Although 
Armand testified that this was a negligent act, Burr re-
ceived only a warning.  On April 2, 1997, Armand gave 
Steve Earley a verbal warning for missing page numbers 

on his press.  On September 25, 1996, pressman John 
Dixon misplated the yellow and red plates on one paper, 
adversely affecting an entire run of 200,000 papers.  Yet 
despite having received three previous reprimands, 
Dixon received only a warning for what Armand de-
scribed in the warning as ﬁneglect of duty.ﬂ  
As the Respondent notes, both Starling and substitute 
pressman Elton Moyer were discharged for negligence 
and neglect of duty, respectively.  Neither employee™s 
case was like Grabhorn™s, however.  Thus, Armand testi-
fied that he had previously counseled Starling concerning 
the proper way to prepare a ﬁpaster,ﬂ
8 but Starling failed 
to follow his instructions.  Armand concluded that Star-

ling had shown a lack of concern over the matter, and 

therefore terminated him.  
Although Grabhorn had been 
counseled twice about his 
job performance (once more 
 6 Cf. Limestone Apparel Corp
., 255 NLRB 722 (1981), enfd. 705 
F.2d 799 (6th Cir. 1982).
 7 Contrary to the dissent, we are not reversing the judge™s credibility 
findings.  We have adopted the judge™s findings that Armand believed 
that Grabhorn was negligent and that
 he relied on that negligence in 
firing Grabhorn.  We reverse the judge
 only insofar as he found that the 
Respondent would have discharged 
Grabhorn for that reason even in 
the absence of his union activities. 8 A paster is a pattern of sticky ta
pe that enables a new roll of paper 
to stick to an expiring roll, allowing the press to continue to run while 
the rolls are changed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120than 4 years before he was discharged), neither episode 
involved the kind of conduct for which he was fired.  
Moyer was discharged for failing to set the ink correctly, 
causing the ink to fade out on an entire run, but, unlike 
Grabhorn, he was later reinstated.  The Respondent 
therefore failed to show that negligent job performance 
always, or even usually, leads to discharge, let alone to 

immediate and permanent discharge.
9 The Respondent does not contend, and has not demon-
strated, that negligently causing a web break is such a 
serious offense that it should be treated less leniently 
than other types of poor or negligent job performance.  
Indeed, according to Grabhorn™s testimony, the web 
break caused his press to be shut down for approximately 
15 minutes.  By contrast, other substandard and/or negli-

gent performance that had seemingly more serious ef-
fects on production (e.g., 2 hours downtime, tens or hun-
dreds of thousands of papers incorrectly printed) led to 
only reprimands and warnings. 
Armand™s remarks to pressman Charles Lahm on 
March 11 further undercut the Respondent™s 
Wright Line
 defense.  In a conversation on that date, Armand asked 
Lahm why he had a bad attitude.  Lahm replied that it 
was because, in the past, he had not seen Armand firing 
people for no reason, evidently referring to the firing of 
Grabhorn.  Armand responded that the negotiating ses-
sion for a new contract had not gone well and the plant 
was having production problems every night.
10  As Lahm 
testified, Armand further stated that ﬁyou guys,ﬂ meaning 
the Union, were ﬁscrewingﬂ him and that he had to do 

something.  Lahm said, ﬁSo you fired him for no reason.ﬂ  
Armand replied that he had found damage on Grabhorn™s 
paper roll.  Thus, in responding to Lahm™s query about 
his termination of Grabhorn, Armand first blamed frus-
tration over collective-bargaining negotiations and then 
the Union™s assertedly ﬁscrewingﬂ him, before mention-
ing that he had found damage on the paper roll.  Armand 
thereby indicated that relations between the Union and 
the Respondent, and not the damage to the roll, were 
uppermost in his mind when he fired Grabhorn.  This 
further weakens the Respondent™s contention that Ar-
mand would have fired Grabhorn even in the absence of 
his union activities.   
In its response to the General Counsel™s exceptions, 
the Respondent acknowledges that Armand acted 

precipitously, and that he ﬁdid not apply a just cause test 
or progressive discipline principles to Grabhorn™s disci-
                                                          
                                                           
9 Inconsistency also characterized the Respondent™s treatment of 
other kinds of employee misconduct.
  Thus, although some employees 
were discharged, apparently for the 
first offense, for failing to appear 
for work, for leaving work early without permission, and for drinking 
on the job, others received only warnings or suspensions for the same 
offenses.  
10 The Respondent neither contends nor
 cites any evidence to suggest 
that Grabhorn had been responsible for the repeated production prob-
lems.  
pline.ﬂ
11 The Respondent contends, however, that this is 
attributable to Armand™s understandable irritation at hav-
ing been repeatedly called to the plant in the middle of 
the night and is not evidence of an unlawful motive.  
Assuming, arguendo, that this explains Armand™s pre-
cipitous actions on the night of the discharge, it does not 
explain why the discharge was allowed to stand even 

after the immediate pressures 
of that night had passed. 
There is evidence of at least one other instance in 
which a pressman (Moyers) who was discharged for fail-
ing to operate a press correctly was reinstated.  Armand 
admitted in his testimony that his decision to fire Grab-
horn was also subject to reversal by higher management.  
Yet in this instance, no action was taken by the Respon-
dent to convert Grabhorn™s discharge to discipline more 

in keeping with that meted out to other employees for 
similar offenses.  Its failure to do so further undercuts its 
Wright Line
 defense, i.e., that it would have discharged 
Grabhorn even absent his union activities.  
For the foregoing reasons, then, we find that the Re-
spondent has failed to carry its 
Wright Line
 burden.
12  We therefore find that the Re
spondent violated Section 
8(a)(3) and (1) by discharging Grabhorn. 
ORDER The National Labor Relations Board orders that the 
Respondent, the Denver Post Corporation, Denver, Colo-
rado, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Unilaterally promoting apprentices without provid-
ing Graphic Communications International Union, Local 
22 (the Union) with timely notice and a meaningful op-
portunity to bargain. 
(b) Threatening employees ab
out testifying in support 
of employees™ grievances. 
(c) Coercing employees by telling them they have a 
bad attitude because they are engaged in protected con-

certed activities. 
(d) Threatening employees with
 discharge if they serve 
as a union representative. 
(e) Discharging or otherwise discriminating against 
employees for supporting the Union or any other labor 
organization. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 11 See Respondent™s brief at pp. 17 and 20. 
12 We find it unnecessary to decide whether the Respondent was re-
quired by custom or contract to a
pply progressive discipline or to dis-
charge only for ﬁjust cause.ﬂ  However, even without either such re-
quirement, the Respondent™s failure to show a pattern of similar treat-
ment of other employees for mi
sconduct similar to Grabhorn™s obvi-
ously makes it more difficult for it to show that it would have fired 

Grabhorn even absent his union activity. 
 DENVER POST CORP. 121(a) On request, bargain with
 the Union as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit: 
 All employees, including journeymen, second men in 
charge, men in charge, and other employees who hold 
the rank of assistant foremen employed in the press 

room, excluding guards and supervisors as defined in 
the Act. 
 (b) On request of the Union, rescind the October 1996 
unilateral promotions of apprentices to conditional 
pressmen. 
(c) Within 14 days from the date of this Order, offer 
Donald Grabhorn full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(d) Make Donald Grabhorn whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in
 F.W. Woolworth Co.
, 90 NLRB 289 (1950), less any net in-
terim earnings, plus interest to be computed as prescribed 
in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge, 
and within 3 days thereafte
r notify Grabhorn in writing 
that this has been done and that the discharge will not be 

used against him in any way. 
(f) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Denver, Colorado, copies of the attached 

notice marked ﬁAppendix.ﬂ
13  Copies of the notice, on 
forms provided by the Regional Director for Region 27, 
after being signed by the Respondent's authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
                                                          
                                                           
13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
to all current employees and former employees employed 
by the Respondent at any time since April 12, 1996. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER
 HURTGEN, dissenting in part. 
I would adopt the judge™s finding that the Respon-
dent™s discharge of employee Donald Grabhorn did not 
violate the Act. 
The judge found that the General Counsel made a 
prima facie showing that Grabhorn™s union activity was a 
motivating factor in his discharge.  However, he further 

found that the Respondent effectively rebutted the Gen-
eral™s Counsel™s case, and he recommended dismissal of 
the allegation. The General Counsel and the Charging 
Party except.  I agr
ee with the judge. 
In view of the judge™s credibility resolutions, my col-
leagues accept the fact that 
the Respondent™s reason for 
the discharge (i.e., Grabhorn™s negligence) was not a 
pretext.  Nonetheless, my 
colleagues conclude that the 
Respondent failed to demonstrate that it would have dis-
charged Grabhorn for his negligence in the absence of his 
union activities. I disagree. 
As fully recounted by the judge, the Respondent™s 
pressroom manager, Dan Armand, discharged Grabhorn 

on February 21, 1997.  Numerous production problems 
occurred in the Respondent™s pressroom in February 
1997.  Armand had to be called in at night to rectify 
these problems.  Armand was upset by this and an-
nounced that ﬁheads were going to rollﬂ if he had to be 
called in again.  Armand was called in again on February 
21, 1997, and heads did roll.  Armand discharged both 
Grabhorn and employee Charles Starling.
1  As the judge 
found, Armand was ﬁgenuinely piquedﬂ by the produc-
tion problems and the interruption of his sleep.  Further, 

the judge credited Armand™s testimony that Armand con-
cluded that Grabhorn had acted negligently on February 
21, causing production problems.  Under these circum-
stances, the judge concluded that the Respondent would 
have discharged Grabhorn irrespective of his union ac-
tivities.  
As noted above, my colleague
s say that they accept the 
judge™s credibility findings.  One such finding is that 

Armand testified credibly that Armand discharged Grab-

horn for negligence.  There is no rational reason for the 
acceptance of credibility findings and the rejection of this 
particular finding. 
My colleagues proceed at some length to show that 
other employees have been ﬁnegligentﬂ and have not 
been discharged.  However, 
the critical point is that 
Grabhorn and Starling were unlucky enough to be negli-
 1 The General Counsel does not challenge the discharge of Starling.  
There is no showing that Starling engaged in union activity. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122gent on the night when Armand was very upset and had 
vowed to discharge anyone who caused a work problem.  
It is clear that Armand was upset not because of union 
activity but rather because he had been called in on prior 
nights to deal with work problems.  Although it may 
have been unfortunate for Grabhorn and Starling to have 
suffered because of Armand™s 
pique that night, this does 
not establish the kind of discrimination barred by the 
Act. My colleagues seize upon a March 11 postdischarge 
statement by Armand to empl
oyee Lahm.  In this state-
ment, Armand referred to the production problems at 
night and to the contract negotiations.  However, in par-
ticular reference to the Grabhorn discharge, Armand told 
Lahm that Grabhorn™s negligen
ce caused the discharge.  
Further, in the critical period prior to the discharge, it 
was only the production problems that caused Armand to 
say that ﬁheads would rollﬂ if there were a repetition of 
these problems.  Accordingl
y, the judge found, and I 
agree, that Armand would have discharged Grabhorn and 

Starling without regard to contract negotiations. 
Finally, Armand™s opinion that the Union was ﬁscrew-
ing himﬂ because of production problems was not an 
unlawful statement, and it does not contradict the fact 

that Grabhorn™s production problem caused his dis-
charge. APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities
.  WE WILL NOT unilaterally promote apprentices without 
providing Graphic Communications International Union, 
Local 22 (the Union) with timely notice and a meaning-

ful opportunity to bargain. 
WE WILL NOT threaten employees about testifying in 
support of employees™ grievances. 
WE WILL NOT coerce employees by telling them they 
have a bad attitude because they are engaged in protected 

concerted activities. 
WE WILL NOT threaten employees with discharge if 
they serve as a union representative. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting the Union, or any other 
union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL bargain in good faith with the Union as the 
exclusive collective-bargaining representative of em-

ployees in the following appropriate unit: 
 All employees, including journeymen, second men in 

charge, men in charge, and other employees who hold 
the rank of assistant foremen employed in the press 
room, excluding guards and supervisors as defined in 
the Act. 
 WE WILL, on request of the Union, rescind our October, 
1996 unilateral promotion of apprentices to conditional 
pressmen. 
WE WILL, within 14 days from the date of the Board's 
Order, offer Donald Grabhorn full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-

ity or any other rights or privileges previously enjoyed. 
WE WILL make Donald Grabhorn whole, with interest, 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against him, in the manner set 

forth in the Board™s decision.™ Order, remove from our 
files any reference to the unl
awful discharge of Donald 
Grabhorn, and 
WE WILL
, within 3 days thereafter, notify 
him in writing that this has been done and that the dis-

charge will not be used against him in any way. 
THE DENVER 
POST CORPORATION
  Leticia Pena, Esq., 
for the General Counsel
. Howard M. Kastrinsky, Esq., 
for the Respondent
. Walter C. Brauer III, Esq., 
for the Charging Party Union
. David A. Grabhorn, Esq
., for Donald Grabhorn
. DECISION ALBERT A. M
ETZ
, Administrative Law Judge.
1  This case in-
volves issues of whether the Re
spondent has violated Section 
8(a)(1), (3), and (5) the National Labor Relations Act (Act).
2   
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel, Respondent, and counsel for 
Donald Grabhorn, I make the following 
FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION
 The Respondent is an employer 
engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  The Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
                                                          
 1 This case was heard at Denver, Colorado, on December 8Œ11, 
1997. All dates refer to the time period April 1996 through March 1997 
unless otherwise stated. 
2 29 U.S.C. § 158(a)(1), (3), and (5). 
 DENVER POST CORP. 123II. BACKGROUND The Respondent publishes one of the two major daily news-
papers in Denver, Colorado.  The Union represents a unit of the 
Respondent™s pressroom employees.
3  The Respondent and the 
Union have had a long-term coll
ective-bargaining relationship 
which includes a collective-bargaining agreement that expired 
November 15, 1995.  Following the expiration of that agree-
ment the parties engaged in ne
gotiations but were unable to reach a new agreement until July 1997.  During the bargaining 

for a new contract there were de
monstrations and leafleting by 
the Union.  Pressman Donald Grabhorn participated in some of 

these union activities.   
The other major daily newspaper in the Denver area is the 
Rocky Mountain News (News).  
Historically the Respondent 
has used ﬁsubsﬂ from the News 
to supplement its pressroom employees.  Subs are hired by
 Respondent™s management noti-
fying the Union™s chapel chairman of the number of workers 
needed.  The chairman (or other designee) telephones the out-
side chairman at the News with the request for subs.  The 
News™ outside chairman then hires the needed News™ employ-
ees to work temporarily for th
e Respondent.  Once the subs are 
working at the Respondent™s pressroom they are directed on 

each of the several presses by unit employees called the man-
in-charge. 
III. UNFAIR LABOR PRACTICE ALLEGATIONS
 A. Threat to Torres 
On the evening shift of April 12, 1996, pressman Trinidad 
Torres was the acting chapel chai
rman at Respondent™s printing 
plant.  On his own initiative he allowed some substitute News 
workers to ﬁbreakoutﬂ or leave work early.  Pressroom Man-
ager Dan Armand, was in the plant that night because of press 
run problems and noticed men missing from the crews.  He 
questioned Torres about the shor
tage and learned that Torres 
had unilaterally approved the breakout.  He then called Torres, 
along with his union representative, pressman Robert Laidley, 
to his office.  
Armand was angry that manageme
nt had not been consulted 
about the News employees bei
ng allowed to leave early. Ar-
mand angrily accosted Torres about why he should not be fired.  
Torres apologized and said he thought it was the practice to let 
the Union grant the News substitutes the right to leave early.  
He said that he would not do th
e same thing again.  During the conversation Torres stated to Ar
mand that the subs had asked 
him to allow the breakout.  Armand retorted that Torres was 
going to get in trouble if he did what the men asked.  Torres 
and Laidley recalled that Arma
nd also said that Torres should reconsider being the chairman because he was going to get 
fired. Armand denied making that
 statement.  Judging the de-meanor of the witnesses, I fi
nd that Armand did make the 
statement about getting fired in
 the context of Torres being 
unwisely influenced by his members in allowing the breakout.  
I find that the statement was coercive in that it threatened Tor-
res if he listened to union members™ requests.  I thus conclude 
the statement was a violation of Section 8(a)(1) of the Act. 
                                                          
 3 All employees, including journe
ymen, second men in charge, men 
in charge, and other employees who 
hold the rank of assistant foremen 
employed in the press room, excluding guards and supervisors, as de-
fined in the Act. B. Practice Regarding ﬁBreakoutsﬂ 
On April 13 Armand called a meeting of foremen and chapel 
chairman in the breakroom.  Armand told the assemblage that 
the union representatives were not to allow News substitutes 
early exit from shifts without first receiving permission of su-
pervision.  The Government alle
ges this is a unilateral change 
of past practice that granted the chapel chairman that right.  The 

Respondent contends that there ha
s not been such a practice.  
Several witnesses testified in regard to this allegation.  In 
sum, the union witnesses conte
nded that while there was no written agreement, it was common for the chairman to permit 

News employees to leave work early.  The Respondent™s wit-

nesses testified that while News substitutes were allowed to 
leave early on occasion it was only after the chairman had re-
ceived permission from supervision.
 It was uncontroverted that Respondent™s regular employees ar
e not permitted 
to leave at 
any time without first obtaining supervisory permission.  There 
were instances where breakouts 
of News subs had occurred 
without Respondent™s permission. 
 One such situation involved 
a new foreman, Gene Sonntag, who soon learned that was not the practice and stopped the una
pproved breakouts. Likewise, 
Armand gave uncontroverted te
stimony that he had repri-
manded Union Chairman Wayne Sc
ott and another union offi-
cial on earlier occasions for unapproved breakouts.  Respon-
dent™s notes from a departmental meeting of January 1993 
show that employees were re
minded that breakouts required 
supervisory permission.  
The record demonstrates that there may have been instances 
where breakouts occurred without
 Respondent™s permission.  
However, the record as a whole does not show that there was an 
established past practice that 
breakouts were acquiesced in by 
the Respondent.  To the contrary, when management learned of 
subs early release the practice was challenged.  I find that the 
Government has failed to prove by a preponderance of the evi-
dence that the Respondent unilate
rally changed a past practice 
of allowing union officials to so
lely approve breakouts of News 
employees.  I find that the Resp
ondent did not violate Section 
8(a)(1) and (5) of the Act by stopping the Union™s representa-
tives from granting unapproved breakouts of subs.  
Chef™s Pan-try, 274 NLRB 775Œ776 (1985).
 C. Assignment of Color Printing Work  
The Respondent has several pr
esses and each press requires 
approximately eight to nine unit employees in order to run 
properly.  The pressmen are assigned to a press by the Respon-
dent and then they select their j
obs on that press by seniority.  
News employees do not have senior
ity in the selection of jobs 
and take the remaining positions.  One of the jobs involves 
working with color.  The Resp
ondent is sensitive about this 
operation because it in part invo
lves advertisements and cus-
tomer satisfaction with the appearan
ce of their ads.  In August, 
the Respondent was receiving complaints from some major 

advertisers about the appearance of their colored ads.  As a 
result a management meeting was convened to rectify the prob-
lem.  Several things were done to alleviate the complaints.  One 
solution was a decision to not allow News substitutes to work 
on color jobs of the press as it was felt that Respondent™s full-time employees would perform be
tter in this function.  
In August the Respondent unilate
rally implemented its deci-
sion to restrict News subs in the color work they performed. 
This had the effect of eliminat
ing some press jobs for News employees, with the result that
 Respondent™s employees were 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124limited in the positions they could fill by seniority.  This 
change lasted for approximately 2 to 3 months before News 
employees were again allowed to work color.  The parties have 
had disputes in the past on the interpretation of the seniority 
provisions in the contract a
nd clauses giving the Respondent 
the right to assign work and determine workers™ competency.
4  The Respondent adequately showed that it was seriously con-
cerned about the poor results it had been getting in color print-
ing and that it was motivated to attempt to rectify the situation 
by assigning its full-time employees this task for a period of 
time.  There is no allegation nor evidence that the color printing 
assignment resulted from animus, 
bad faith, or an intent to un-
dermine the Union.  I find that 
the Respondent had at least an 
arguable contract defense to ma
king the color assignment based 
on the terms of the expired coll
ective-bargaining agreement and 
conclude that the Respondent has not violated Section 8(a)(1) 
and (5) of the Act in making this work determination.  
Atwood & Morrill Co.,
 289 NLRB 794, 795 (1988). 
 D. Upgrading Apprentices In October, the Respondent ne
eded more journeymen press-
men in the unit.  On approximately October 3 Armand tele-

phoned the Union™s president, Ronald Westkamp, and asked if 
he would agree to the Respondent giving three apprentices 

early promotion to conditional pr
essmen status.  Armand asked 
Westkamp if there would be a possibility that Westkamp could 

bring Respondent™s request befo
re the Union™s general mem-
bership and get approval to upgrade the apprentices.  West-
kamp said that the next general membership meeting was not 
scheduled for a week and a half.  Armand said that would not 

be satisfactory and that he needed approval sooner.  Armand 
and Westkamp then discussed the possibility of polling the 
Union™s executive board and West
kamp said that might be a 
possibility.  According to Westkamp, Armand said, ﬁWell, Ron, 
you know, I™m backed up against 
the wall.  I™m going to have 
to do it with the union™s permissi
on or without it.ﬂ  Westkamp 
asked Armand to let him try to contact the executive board to 
see if he could get approval. 
 Subsequently, Westkamp was 
able to poll a majority of the executive board members and they 
expressed opposition to the Respondent™s proposal.  Westkamp 
unsuccessfully attempted to telephone Armand the following 
day with this information.  
On October 4 or 5 Westkamp 
learned the Respondent had alr
eady unilaterally made the pro-
motions.   I find that the subject of th
e apprentices™ pr
omotion is a mandatory subject of bargaini
ng.  Armand did not afford a 
reasonable opportunity for the Union to bargain about the mat-

ter and announced that the change would be made with or with-
out the Union™s permission.  The Respondent thus unilaterally 
changed the status of apprenti
ces without satisfying its obliga-

tion to provide the Union with 
timely notice and a meaningful 
opportunity to bargain.  
Intermountain Rural Electric Assn.,
 305 NLRB 783, 786 (1991), affd. 984 F.2d 1562 (10th Cir. 
1993); Intersystems Design, Inc.,
 278 NLRB 759Œ760 (1986).  
Respondent™s unilateral early prom
otion of apprentices is found to be a violation of Section 8(a)(1) and (5) of the Act.  
                                                          
 4 Art. II, sec. 3, reads in pertinent part: ﬁThe foreman representing 
the Publisher shall be the judge of any man™s competency as a work-
man.  He shall select and employ al
l help and supervise and control all 
employees in the pressroom.  All pressmen shall perform such press 
work as he may direct.ﬂ 
E. Discharge of Grabhorn 
On several nights before February 21 there had been numer-
ous problems with the press runs.  Armand had been called in 
the night at home to come into work to rectify the problems.  
On one of these occasions he to
ld an employee if he had to 
come in again, ﬁHeads were going to roll.ﬂ  On the night of 
February 21 Armand was once again called at home about 1 
a.m. to return to work because of production problems.  When 
he arrived at work he determined that Charles Starling, a News 
substitute worker, was not doing his job properly and immedi-
ately fired him.  Starling™s disc
harge is not contested by the 
Government.  Armand continued checking the pressroom for 
problems after the Starling termination.  Appointed Union 
Chairman Robert Bullard was present for Starling™s discharge 
and could tell that Armand was in 
an angry mood.  As a result 
he telephoned Union Chairman Wayne Scott.  Bullard reported 

the Starling termination and asked Scott to come to the plant 
because, ﬁDanny [Armand] looked like he was on a rampage.ﬂ
 During the February 21 evening shift, pressmen Donald 
Grabhorn and Stanley Cole were working in the reel room of 
the D press.  At that station large rolls of newsprint are loaded 
on the press and spliced together at the beginning of the print-
ing cycle.  The reel room empl
oyees are responsible for check-
ing the paper rolls for damage and defects as they are prepared 

for use.  This prevents breakage of the ﬁwebﬂ or paper roll as it 
goes through the multilevel press.  Armand was at the D press 
during the evening and noticed that Cole had not been watching 
his reel.  Armand angrily confront
ed Cole who assured him that he would pay attention to the roll.  Later during this shift a 
paper (web) break occurred on th
e D press and it automatically 
shut down.  Grabhorn had prepared the paper roll for use and 

was responsible for fixing the break
.  He testified this involved making a tear in the roll at an angle so it could be spliced to the 
next roll.  Grabhorn stated he 
quickly realized that he was do-
ing the tear in error on the wrong si
de of the roll.  The splicing 
process is done ﬁbackwardsﬂ on the D press where he was 
working this night.  On the other three presses the tearing proc-
ess is done on the opposite side.  
Armand and Foreman Gene Sonntag
 arrived at the D press to 
investigate the web break.  They noticed a tear in the roll which 
Armand described as approximately 2 inches straight across the 
newsprint roll.  The tear appear
ed to Armand to be discolored 
at the edges.  The discoloration indicated to Armand that the 
tear had been exposed to light for a period of time and thus was 
not of recent origin.  Sonntag testified he likewise saw a tear in 
the roll, but he was not close enough to the roll to notice if it 
was discolored.  Armand asked 
Grabhorn if he had followed 
standard procedures and checked the newsprint roll before its 
use.  Grabhorn said that he always checked the rolls.  Armand 
questioned Grabhorn about the tear in the roll.  Grabhorn told 
him it was the start of a taper to make a patch in the roll. Grab-
horn then pulled the torn paper off the roll and Armand told 
him, ﬁIf there was any need for any evidence, it™s destroyed 
now.ﬂ   
Armand did not believe Grabhorn™s statement that the tear 
was the start of a repair because it was not a normal tear for that 
purpose.  Additionally,
 the tear was discolored which caused 
Armand to believe the tear had been there for some time. Ar-
mand concluded that Grabhorn™s negligence had contributed to 
the bad runs of the night.  Grabhorn fixed the break and was 
then called to Armand™s office with union representative, Bul-
lard.  In the office Armand accused Grabhorn of negligently 
 DENVER POST CORP. 125ignoring the damage to the roll.  He then rejected Grabhorn™s 
excuses that it was not his fau
lt and fired him.  Armand was 
solely responsible for making 
the termination decision. 
 F. Analysis of Grabhorn™s Discharge 
The Government alleges that 
Grabhorn™s discharge was the 
result of his union activities.  The General Counsel has the 
initial burden of establishing th
at union or other protected activ-
ity was a motivating factor in 
Respondent™s action alleged to 
constitute discrimination in violation of Section 8(a)(3).  The 
elements commonly required to
 support such a showing of 
discriminatory motivation are union activity, employer knowl-

edge, timing, and employer animus.  Once such unlawful moti-
vation is shown, the burden of persuasion shifts to the Respon-
dent to prove its affirmative defe
nse that the alleged discrimina-
tory conduct would have taken place even in the absence of the 
protected activity.  
Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); 

approved in NLRB v
. Transportation Management Corp.,
 462 
U.S. 393 (1983); 
Presbyterian/St. Luke™s Medical Center v. 
NLRB, 723 F.2d 1468, 1478Œ1479 (10th Cir. 1983).  The test 
applies regardless of whether the case involves pretextual rea-
sons or dual motivation. 
Frank Black Mechanical Services, 271 NLRB 1302 fn. 2 (1984). 
 [A] finding of pretext necessarily means that the reasons ad-

vanced by the employer either did not exist or were not in fact 
relied upon, thereby leaving in
tact the inference of wrongful 
motive established by the General Counsel. 
 Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. sub 
nom. NLRB v. Limestone Apparel Corp., 705 F.2d 799 (6th Cir. 
1982). Grabhorn was active in the Union and held various union of-
fices.  He was a visible participan
t in union demonstrations held 
at the Respondent™s downtown Denver offices during the 
months preceding his discharge.  Armand denied having 
knowledge of Grabhorn™s particular union activities, but I find 
that Grabhorn™s union activities were well known in the print-

ing plant and that he was consulted by less experienced union 
members concerning grievances.  I infer that Armand was at a 
minimum aware that Grabhorn was a union member and sup-
porter.  The timing of Grabhor
n™s discharge was concurrent with the Union™s lengthy ongoing attempts to obtain a new 
collective-bargaining agreement with the Respondent.  Evi-
dence of the Respondent™s animus
 toward the Union is demon-strated by the unfair labor practice violations set forth in this 
decision, including Armand™s unila
teral actions in prematurely promoting apprentices.  The reco
rd also shows many examples 
of other employees with serious
 work problems who were not 
discharged for their conduct.  Thus, the Government has shown 
a sufficient basis to conclude 
that Grabhorn™s discharge may have been motivated by his union activities.  
The record also shows, however, that Armand was very irri-
tated by days of bad press runs
 that required his attendance at 
the plant in the middle of the night.  As he stated, ﬁHeads were 
going to rollﬂ if he was calle
d from home again because of 
production problems.  I find that
 Armand was genuinely piqued 
by the spate of production troubles and the resultant interrup-
tion to his sleep.  The initial result of Armand™s anguish was the 
discharge of Starling early on the 
night shift of February 21.  
The secondary result was Grabhorn™s discharge later that night. 

Armand convincingly te
stified that he believed Grabhorn had 
failed to properly inspect the newsprint roll as required.  I find 

that Armand made the discharge decision because of what he 
perceived to be Grabhorn™s negligent work and that this reason 
was not a pretext.  I further find that the Respondent has met its 
burden of showing that Grabhorn would have been discharged 
regardless of his protected concerte
d activities.  I conclude that 
the Respondent did not violate Section 8(a)(1) and (3) of the 

Act when it termin
ated Grabhorn.  
G. Threat to Laidley 
Pressman Robert Laidley was working on the evening shift 
the night after Grabhorn™s discharge.  He was approached by 
Plant Manager Larry Charest, who had been called into work 

because of production problems.  Laidley testified that Charest 
said to him that if he testified against Danny Armand they were 
going to get him.  Laidley had 
on previous occasions testified 
on behalf of union members who 
had grievances against the Respondent.  Charest conceded being at work that night but 
denied he threatened Laidley ab
out testifying against Armand. 
Laidley was a persuasive witn
ess who presented a credible 
demeanor.  Charest™s demeanor and denial of making the 
statement were not convincing.  I 
credit Laidley™s version of the 
encounter.  I find that Charest™s 
threat to Laidley was coercive 
and intended to prevent his supporting any appeal that Grab-

horn might make concerning his disc
harge.  I find by this threat 
the Respondent violated Section 8(a)(1) of the Act. 
 Overnite
 Transportation
, 297 NLRB 638, 641 (1990). 
H. Armand™s Conversation with Lahm 
Early in the evening of March 11 Armand was having a con-
versation with several pressmen.  Employee Charles Lahm,
5 who was a part-time union on the night shift, walked by and 

yelled to the employees that they had the right to have a  pre-
sent when they spoke with Armand.  
Later in the evening Lahm was working on a press when 
Armand approached and started to
 assist him. Lahm objected, telling Armand it was unit work and 
he should not be assisting.  
Armand told Lahm that he could not say that to him.  Lahm 
said they were apparently ha
ving a problem and he needed a 
union chairman. Armand then left and returned with Bullard 
who was the union chairman that evening.  Armand told Bul-
lard that Lahm had a bad attitude and that he was obstructing 
production because he had told so
me employees not to talk to 
him that night.  Bullard then walked away and Armand and 
Lahm continued their conversation.  
Armand asked Lahm why he had a bad attitude. Lahm re-
plied it was because in the past 
he had not seen Armand firing 
employees for no reasonŠreferring to Grabhorn™s discharge. 

Armand replied that the contract
 bargaining session the week or 
two before had not gone well 
and the plant was having bad 
nights every night.  Lahm re
called Armand stated, ﬁAnd that you guys, meaning the union, was screwing him and he had to 
do something.ﬂ  Lahm then said, ﬁSo you fired him for no rea-
son.ﬂ  Armand stated that he had found damage on the roll that 
Grabhorn had made. 
I find that Armand™s statement to
 Lahm that he had a bad at-titude referred to two protected matters: (1.) Lahm™s telling 
employees they could be represented when they spoke to Ar-
mand, and, (2.) Lahm™s prot
est that Armand was improperly                                                           
 5 Lahm™s name is misspelled in the transcript as ﬁLong.ﬂ The Gov-
ernment™s unopposed posthearing motion 
to correct the 
transcript to 
accurately reflect Lahm™s name is granted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126performing work reserved for un
it employees.  I conclude that 
such a statement is coercive and a violation of Section 8(a)(1) 
of the Act.  Armand™s statem
ent the union was screwing him 
because of the series of recent production problems was his 
opinion.  I find that the Respondent did not violate Section 
8(a)(1) of the Act by this statement. 
CONCLUSIONS OF 
LAW 1. The Denver Post Corporation is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. Graphics Communications In
ternational Union, Local 22is 
a labor organization within the m
eaning of Section 2(5) of the 
Act. 
3. Respondent has violated Se
ction 8(a)(1) and (5) of the 
Act.  
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
5. Respondent has not violated 
the Act except as here speci-
fied. [Recommended Order omitted from publication.] 
 